





CITATION: Tripemco Burlington Insurance Group
          Limited v. Oren Nirenberg & Associates Insurance Brokers
          Inc., 2011 ONCA 607



DATE:  20110922



DOCKET: C52888



COURT OF APPEAL FOR ONTARIO



Doherty, Weiler and Laskin JJ.A.



BETWEEN



Tripemco
          Burlington Insurance Group Limited



Plaintiff (Respondent on Appeal)



and



Oren
          Nirenberg & Associates Insurance Brokers Inc., Insurance Land Inc. and
          Oren Nirenberg



Defendants (Appellants on Appeal)



Micheal Simaan, for the defendants (appellants)



Ray Di Gregorio, for the plaintiff (respondent)



Heard and released orally:
September 20,
          2011



On appeal from the judgment of Justice Ramsay of the Superior
          Court of Justice dated October 1, 2010.



ENDORSEMENT



[1]

This is an appeal from a judgment wherein the appellant, Oren Nirenberg,
    was ordered to personally pay to the respondent 50 percent of certain
    commissions received by his company, Oren Nirenberg & Associates Insurance
    Brokers Inc. (ON & A).  ON & A was also ordered to pay those funds to
    the respondent.  There is no appeal from that part of the judgment.

[2]

Mr. Nirenberg and Mr. Paul Vacarello, the principal of the respondent, entered
    into an agreement whereby their companies would participate in a joint venture
    by which they would market various insurance products and share commissions earned
    on a 50/50 basis.  Under this agreement, they arranged for Zurich Insurance to
    provide various group insurance coverages to employees and alumnae of Seneca
    College.  Mr. Nirenberg had the connections at Seneca College and Mr. Vacarello
    had previously done business with Zurich.

[3]

Zurich agreed to pay to the respondent a percentage of the premiums it
    earned through the sale of the group policies to Seneca employees and alumnae. 
    The respondent was in turn obligated to pay 50 percent of those commissions to
    ON & A under the terms of their joint agreement.  The respondent was
    responsible for administrative matters arising out of the Zurich agreement and
    was appointed by Seneca as its agent for the purpose of the Zurich business. 
    ON & A apparently dealt with day-to-day sales issues.

[4]

Zurich and the respondent did not enter into a formal written agreement
    as there was a dispute over a term with respect to the ownership of the Seneca
    business.  The written agreement tendered by Zurich was not accepted by the
    respondent because, in the respondents view, one term of that agreement would
    have given ownership of the business to Zurich and allowed Seneca to
    unilaterally terminate the respondent as its agent.  Although no written
    agreement was entered into, Zurich did sell the programs to the Seneca
    employees and alumnae and did forward commission payments under the terms of
    the agreement to the respondent for some two years (1991-2001).  The respondent
    in turn met its obligations by forwarding 50 percent of those commissions to ON
    & A.

[5]

In March 2001 at Mr. Nirenbergs instigation, the Seneca Alumnae
    Association advised Zurich that it had appointed ON & A as its agent to
    replace the respondent.  In April 2001, Mr. Nirenberg wrote to Zurich directing
    them to forward all compensation and related items directly to ON & A. 
    Zurich complied and began to forward commission payments to ON & A rather
    than the respondent.  ON & A did not share those commissions with the
    respondent as it was obliged to do under the joint venture.  The liability of
    ON & A for 50 percent of those commissions is no longer in issue.  This
    appeal involves only Mr. Nirenbergs personal liability.

[6]

The trial judge found Mr. Nirenberg personally liable for inducing
    Zurich to breach its contract with the respondent by causing Zurich to stop
    forwarding commissions to the respondent and to begin forwarding them to ON
    & A in April 2001.  The trial judge accepted that while Zurich and the
    respondent had not entered into a formal written agreement, they had in fact
    agreed that Zurich would pay the commissions to the respondent on the terms and
    conditions in the written agreement proposed by Zurich save the paragraph
    dealing with ownership of the business.  The trial judge made the following
    finding, at para. 14:

...
I find that Zurich and Tripemco by their
    conduct entered into an unwritten contract essentially in the terms of the
    draft, on the basis of a 3% commission, and without agreeing on who owned the
    business written.  Mr. Nirenberg was aware of this contract.
He discussed
    it regularly with Mr. Vacarello.  Mr. Nirenberg testified that he disagreed
    with Mr. Vacarellos decision to take a hard line on the ownership question and
    he told Mr. Vacarello to.  So he was aware of the contract and its terms. 
    [Emphasis added.]

[7]

The trial judge ultimately concluded, at para. 32:

Mr. Nirenberg asked Zurich to send the commissions
    to ON & A, instead of to the plaintiff.  Under the contract, the
    commissions were supposed to be sent to the plaintiff.  Mr. Nirenberg knew that
    if Zurich complied with his request, it would be breaching its contract with
    Tripemco.  Mr. Nirenbergs act constituted more than a breach of contract by ON
    & A.  It was an intentional act that caused Zurich to breach its contract
    with the plaintiff.  The breach occasioned damage to the plaintiff, because the
    plaintiff did not receive its share of the commissions from June 30, 2001 to
    October 1, 2003, when Zurich ended the programme.  I therefore find Mr.
    Nirenberg personally liable in tort.

[8]

There is no dispute as to the law governing the tort of inducing a
    breach of contract.  Nor is there an issue as to the existence of an agreement between
    Zurich and the respondent.  The appeal comes down to this  did the trial judge
    fall into error in concluding that the contract did not include a provision whereby
    Zurich could unilaterally make payments to someone other than the respondent if
    so directed by Seneca?  Put another way, did the contract oblige Zurich to
    continue to make the payments to the respondent as long as it received premiums
    from Seneca and as long as its agreement with Seneca remained in force?

[9]

In our view, the trial judges findings are supported by the evidence. 
    On the agreement as he found it, Zurich could not unilaterally stop paying the
    commissions to the respondent and pay them to another broker simply upon
    notification that Seneca had changed its broker.  The contract as found by the
    trial judge provided the means by which Zurich could terminate its agreement with
    the respondent if it chose to do so.  It did not terminate the agreement.  In
    our view, Zurichs failure to continue to pay the commission to the respondent
    constituted a breach of its contract with the respondent.  There is no question
    but that Mr. Nirenberg induced that breach or that he was aware of Zurichs
    obligation to make the payments to the respondent.

[10]

In our view, the appeal must be dismissed.  The respondent is entitled
    to its costs.  We fix those costs at $3,800, plus disbursements and all
    applicable taxes.

Doherty J.A.

K.M. Weiler J.A.

J.I. Laskin J.A.


